DISMISS and Opinion Filed August 28, 2014.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01016-CV

                                  JANE DOE, Appellant
                                          V.
                            EDDIE DEEN & COMPANY, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-16390

                             MEMORANDUM OPINION
                           Before Justices Fillmore, Evans, and Lewis
                                   Opinion by Justice Evans
       Before the Court is appellee’s unopposed motion to dismiss the appeal.          Appellee
contends the appeal should be dismissed for want of jurisdiction because appellant failed to
timely file her notice of appeal. Without a timely filed notice of appeal, this Court lacks
jurisdiction. See TEX. R. APP. P. 25.1(b).
       The judgment was signed on April 3, 2014. Appellant filed a timely motion for new trial.
Accordingly, the notice of appeal was due on July 2, 2014, ninety days after the date the
judgment was signed. See TEX. R. APP. P. 26.1(a). Appellant filed her notice of appeal on
August 5, 2014, more than thirty days past the deadline. Accordingly, we grant appellant’s
motion and dismiss the appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




141016F.P05                                        /David Evans/
                                                   DAVID EVANS
                                                   JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

JANE DOE, Appellant                                On Appeal from the 134th Judicial District
                                                   Court, Dallas County, Texas.
No. 05-14-01016-CV        V.                       Trial Court Cause No. DC-11-16390.
                                                   Opinion delivered by Justice Evans.
EDDIE DEEN & COMPANY, Appellee                     Justices Fillmore and Lewis, participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee EDDIE DEEN & COMPANY recover its costs of this
appeal from appellant JANE DOE.


Judgment entered this 28th day of August, 2014.




                                             –2–